Title: Thomas Jefferson to Benjamin Romaine, 11 July 1813
From: Jefferson, Thomas
To: Romaine, Benjamin


          Sir Monticello July 11. 13.
          Your favor of June 23. was duly recieved, & in that the Oration you were so kind as to forward me. the sentiments it expresses are worthy of a souldier of 1776. and of a society uniformly distinguished by it’s zeal for the republican principles of our constitution. so long as sentiments like these prevail, we need not fear the opposition either of the old, or the new school of tories, who array themselves against us, either from their inveterate love of monarchy, or the wish to yoke us again to the British car. Accept the assurance of my great respect
          Th:
            Jefferson
        